Citation Nr: 1427299	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as due to facial trauma.

2.  Entitlement to service connection for fecal incontinence, claimed as due to abdominal trauma or service-connected neurotic stomach disorder.

3.  Entitlement to service connection for sinusitis, nasal congestion, rhinitis, and throat irritation, claimed as due to facial trauma.

4.  Entitlement to service connection for fatigue, claimed as due to facial trauma.

5.  Entitlement to service connection for a respiratory condition, to include asthma, claimed as due to facial trauma.

6.  Entitlement to service connection for an ear condition, claimed as due to facial trauma.

7.  Entitlement to an increased compensable rating for residuals of a nasal laceration.

8.  Entitlement to an increased rating for a psychiatric disorder, to include neurotic stomach disorder, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Because symptoms related to claimed sinusitis, nasal congestion, rhinitis, and throat irritation are manifested by similar symptoms, the Board has considered both of these claims together and has accordingly recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Further, because the Veteran has claimed that his service connection claims all stem from facial and abdominal trauma from the in-service accident, the Board has also recharacterized those issues.  

The issues of service connection for headaches, fecal incontinence, sinusitis, nasal congestion, rhinitis, and throat irritation, fatigue, a respiratory condition to include asthma, and an ear condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has one scar on his nose that is not painful or unstable, is not deep or nonlinear, and does not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to scars.

2.  For the period prior to August 23, 2011, the Veteran's service-connected acquired psychiatric disorder has been characterized by occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

3.  From August 23, 2011, the Veteran's service-connected acquired psychiatric disorder has been characterized by social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

1.  The criteria for compensable rating for the Veteran's nasal laceration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.321, 4.118, Diagnostic Code 7805 (2013).

2.  For the period prior to August 23, 2011, the criteria for a rating higher than 10 percent for the Veteran's acquired psychiatric disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013). 

3.  From August 23, 2011, resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 50 percent, but no higher, for the service-connected acquired psychiatric disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a May 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements. 

The Veteran was afforded VA examinations in May 2009 and February 2012 to address his service-connected nasal laceration and psychiatric disorder.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes statements from private medical providers, VA treatment records, VA examinations, and the Veteran's statements.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

As the Board will discuss in more detail below, symptoms related to the service-connected acquired psychiatric disorder are shown to have increased on August 23, 2011, as evidenced by a statement of the same date from Dr. N.A.O.  Accordingly, the Board finds that a staged rating is warranted in this case.  With regard to the Veteran's nasal laceration, the Board finds that that condition has not changed in severity over the course of the appeal to warrant a staged rating.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Increased Rating for Nasal Laceration

The Veteran seeks an increased evaluation for his nasal laceration.  By way of history, the RO granted service connection for a nasal laceration in a November 1969 rating decision.  A noncompensable evaluation was assigned under Diagnostic Code 7805.  The Veteran contends that the current noncompensable evaluation does not accurately reflect the severity of his disability.  

As an initial matter, the Board notes that the rating criteria for evaluating skin disorders, to include scars, were revised in 2008.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  In this case, the Veteran filed his increased rating claims after October 23, 2008; therefore, the revised criteria apply. 

The Veteran's service-connected nasal laceration is currently evaluated at a noncompensable (0 percent) rating under 38 C.F.R. §§ 4.118, Diagnostic Code 7805.  

Diagnostic Code 7805 provides that disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800, 7801, and 7804 should be evaluated under an appropriate Diagnostic Code.

Burn scar(s) or scar(s) due to other causes, of the head, face, or neck, with one characteristic of disfigurement will be assigned a 10 percent rating.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or paired sets of features, or; with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800.

Diagnostic Codes 7801 and 7802 apply to scar(s) not of the head, face, or neck.  As the Veteran's scar is on his nose, those Diagnostic Codes do not apply.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804. 

Taking into account the relevant medical evidence and the applicable rating criteria, the Board finds that an initial compensable rating is not warranted under Diagnostic Code 7805 or any other relevant Diagnostic Code.   The record reflects that the Veteran's nasal laceration does not cause any disabling effects not contemplated by the appropriate rating criteria.  

The Veteran was afforded a May 2009 VA scars examination.  The VA examiner found a scar over the Veteran's nose, measuring 0.5 centimeters in width by 2 centimeters in length.  The VA examiner determined that the texture of the scarred area was abnormal due to a slight hardness over the scar.  No tenderness to palpation, adherence to underlying tissue, limitation of motion, or loss of function was found.  There was no underlying soft tissue damage, skin ulceration or breakdown, underlying tissue loss, elevation or depression of scar, or induration or inflexibility.  The scar was the same color as the normal skin.  The VA examiner determined that the scar was not disfiguring.  

At a November 2009 VA nose, sinus, larynx and pharynx examination, no visible nasal scars were found.  Similarly, a February 2010 VA nose, sinus, larynx and pharynx examiner did not find a visible nasal scar.  

At a February 2012 VA nose, sinus, larynx and pharynx examination, the Veteran reported that he has a small nasal bridge laceration due to trauma.  Physical examination revealed "almost invisible" nasal bridge scar measuring 5 millimeters and causing no nasal deformity.  

A compensable rating under Diagnostic Code 7800 is not warranted because the May 2009 VA examiner determined that the nasal laceration was not disfiguring.  Specifically, the scar is less 13 centimeters in length and less than 0.6 centimeters wide at its widest part; the surface contour of the scar is not elevated or depressed on palpation; the scar is not adherent to underlying tissue; the skin is not hypo-or hyper-pigmented; there was no underlying soft tissue missing; and there was no induration or inflexibility.  Although the May 2009 examiner found that the skin texture was abnormal over the scar, the slight hardness was not found in an area exceeding 39 square centimeters.   See 38 C.F.R. § 4.118, Diagnostic Code 7800.
VA examinations on November 2009 and February 2010 did not find a visible nasal scar.  The February 2012 VA examiner noted a barely visible nasal scar which caused no deformity.  Thus, the evidence does not show that the Veteran's facial scar causes deformity.  

A compensable rating under Diagnostic Code 7804 does not apply, because the Veteran has one scar that is not painful or unstable, and one or two painful or unstable scars are required to warrant a 10 percent rating under such code.  

To the extent that the Veteran has claimed that he has other disabilities that were caused by the facial trauma which also caused his service-connected nasal laceration, those claims are addressed in the Remand portion of this decision.  

The Board finds that a compensable rating is not warranted under Diagnostic Code 7805 because the Veteran's nasal laceration does not result in any disabling effects not considered under other relevant Diagnostic Codes.  

Increased Rating for Psychiatric Disorder

The Veteran is in receipt of a 10 percent disability rating for his service-connected psycholophysiologic reaction under Diagnostic Code 9502.  Parenthetically, the Board notes that the schedular criteria for psychiatric disorders were revised resulting in the renumbering of the applicable regulatory provisions and the deletion of the specific listing for psychophysiologic gastrointestinal reaction.  See 61 Fed Reg. 52,700  (Oct. 8, 1996).  Significantly, Diagnostic Code 9502 directed that psychophysiologic gastrointestinal reaction was to be evaluated under the General Rating Formula for Psychoneurotic Disorders. 38 C.F.R. § 4.132.  Note (2) under former DC 9502 provided that when two diagnoses, one organic and the other psychological or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability.  In the present case, the RO determined that the predominant disability was the psychiatric aspect and the condition was rated according to the general rating formula for psychoneurotic disorders.  

The current version of the general rating formula provides for a 10 percent disability rating where there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.   

The Veteran was afforded a May 2009 VA psychiatric examination.  He reported depressed mood, anxiety, irritability, fecal incontinence when he is anxious, and social withdrawal.  His speech was spontaneous, with constricted affect.  He was oriented to person, time, and place, with unremarkable thought process and content.  The VA examiner noted that there was no sleep impairment, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thought, episodes of violence or problems with activities of daily living.  The Veteran was found to interpret proverbs appropriately and was able to maintain minimum personal hygiene.  The examiner determined that the Veteran's memory and mental competency were normal.  The VA examiner noted that the Veteran was currently employed.  The diagnosis was neurotic stomach disorder (psychological factors affecting medical condition).  

In a May 2009 statement, R.A.C.R., M.D., reported that the Veteran had emotional problems since service and reported feeling anxious and depressed having entered service against his will.  Dr. R. reported that after discharge the Veteran became aggressive, had sleep problems and decreased tolerance. He stayed home more whereas he used to leave his home to walk.  He quit having a social life, no longer practiced horse riding or went out in general.  

An August 2009 statement of N.A.O., M.D. reported that the Veteran had restricted daily activities and social functioning and did not go out to activities in part because he feared he would have an incident of fecal incontinence.  He no longer enjoyed going out or hanging out with friends and even abandoned horseback riding hobby.  He spent most time at home or at a farm he had and had marked decrease in interest in most activities.  He also had frustration anxiety and irritability.  

The Veteran submitted an August 23, 2011 statement from Dr. N.A.O. in support of his claim.  Dr. N.A.O. described the Veteran's psychiatric problems as manifesting in decreased interest and pleasure in usual activities, fatigue or low energy, concentration and memory problems, frustration, sadness and isolation, depressed mood with alteration in sleep and eating patterns, agitation, irritability and aggressiveness, worthless sensation, easy crying, suicidal thoughts, lack of personal hygiene, obsessive thinking and rituals, frequent fights with his wife, poor tolerance, and problems managing stressful situations.  Dr. N.A.O. noted that the Veteran's psychiatric problems originated in service.  

The Veteran was afforded a February 2012 VA psychiatric examination.  The diagnosis was recurrent major depressive disorder, with occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms included depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the criteria for an increased evaluation in excess of 10 percent prior to August 23, 2011 are not met.  The evidence does not support a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, required for a higher 30 percent rating.  Rather, the May 2009 VA examiner noted that there was no sleep impairment, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thought, episodes of violence, memory loss, or problems with activities of daily living.  Although the Veteran reported symptoms of depressed mood and anxiety, his symptoms were never noted to interfere, even occasionally, with his ability to perform occupational tasks.  While the evidence reflects he had depression, anxiety and was beginning to isolate and lose interest in activities, the weight of the evidence shows that the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment due to the mild or transient symptoms described for a 10 percent rating.  38 C.F.R. § 4.130.

After a review of all the evidence, lay and medical, the Board finds that, from August 23, 2011, the Veteran's service-connected acquired psychiatric disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity due to the symptoms described for a 50 percent rating. See 38 C.F.R. § 4.130.  

An August 23, 2011 statement from Dr. N.A.O. shows that the Veteran's psychiatric disorder has increased in severity such that a higher 50 percent rating is warranted.  Dr. N.A.O., who has treated the Veteran for his psychiatric and other health problems at least since 2009, stated that the Veteran's psychiatric symptoms included: decreased interest and pleasure in usual activities, fatigue or low energy, concentration and memory problems, frustration, sadness and isolation, depressed mood with alteration in sleep and eating patterns, agitation, irritability and aggressiveness, worthless sensation, easy crying, suicidal thoughts, lack of personal hygiene, obsessive thinking and rituals, frequent fights with his wife, poor tolerance, and problems managing stressful situations. 

The February 2012 VA examiner reported that the Veteran's psychiatric symptoms included: depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.

Based on the foregoing, the Board finds that, for the rating period from August 23, 2011, the Veteran's acquired psychiatric disability has been characterized by occupational and social impairment with reduced reliability and productivity based on the aforementioned psychiatric symptoms, more nearly approximating a 50 percent rating under Diagnostic Code 9434.  Thus, resolving doubt in favor of the Veteran, the Board finds that from August 23, 2011, the severity of the Veteran's occupational and social impairment and symptoms due to his service-connected acquired psychiatric disorder are consistent with a 50 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board has reviewed all of the evidence of record, lay and medical, and finds that the criteria for an increased evaluation in excess of 50 percent for the period after August 23, 2011 are not met.  See 38 C.F.R. § 4.130.  Specifically, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   While Dr. N.A.O. reported that the Veteran displayed periods of obsessive thinking and rituals, she did not indicate that these symptoms interfered with routine activities.  The evidence does not show that the Veteran exhibited intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively or spatial disorientation.  While Dr. N.A.O. noted that the Veteran sometimes stays at home and forgets about his personal hygiene, the evidence does not show neglect of personal appearance and hygiene to the extent contemplated by a 70 percent rating.  Similarly, while some suicidal ideation was noted, there were also records where the Veteran denied any suicidal ideation.  Inability to establish and maintain effective relationships is not shown, because the Veteran reported in May 2009 and February 2012 that he is currently married and living with his wife, and has relationships with his adult daughter and his grandchildren.  Although the Veteran reported irritability, aggressiveness, and frequent fights with his wife in August 2011, the evidence does not support a finding of impaired impulse control with periods of violence.  Although Dr. N.A.O. and the February 2012 VA examiner determined that the Veteran had difficulty in adapting to stressful circumstances, the weight of the lay and medical evidence shows that the severity of the Veteran's occupational and social impairment and symptoms due to his service-connected acquired psychiatric disorder do not more nearly approximate those contemplated by a 70 percent disability rating.  38 C.F.R. § 4.130.

Thus, the Board finds that, for the rating period prior to August 23, 2011, the Veteran's acquired psychiatric disability more nearly approximates a 10 percent rating.  From August 23, 2011, the Veteran's acquired psychiatric disability more nearly approximates a 50 percent rating under Diagnostic Code 9434.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 (2013).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  At the May 2009 VA examination, he indicated that he was retired after working for the U.S. Postal Service for over 30 years, and that he now works on his farm.  Accordingly, a claim for TDIU has not been raised.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric and scar disabilities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of occupational and social impairment with reduced reliability and productivity are contemplated in the criteria for evaluating his psychiatric disorder.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's psychiatric disorder meets or more closely approximates the next higher rating under any of the applicable diagnostic codes, for either rating period.  As to his nasal laceration, the Veteran has not made any specific contentions regarding disabling manifestations beyond those addressed in the remand portion of this decision.  Rather, the size and appearance of his nasal scar is contemplated by the applicable rating criteria for scars.

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability.  See 
38 C.F.R. § 4.71a (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased compensable rating for residuals of a nasal laceration is denied.

For the period prior to August 23, 2011, entitlement to a rating in excess of 10 percent for a psychiatric disorder, to include neurotic stomach disorder, is denied.

For the period from August 23, 2011, entitlement to a rating of 50 percent, but no higher, for a psychiatric disorder, to include neurotic stomach disorder, is granted.


REMAND

The Veteran seeks service connection for several disabilities, all claimed as a result of an automobile accident in November 1968.  The Board notes that the claimed automobile accident occurred in November 1968, several days prior to his separation from active duty service.  His separation examination was conducted in October 1968; therefore, his service treatment records do not reflect his injuries from the accident.  The Board notes, however, that the accident was documented in an April 1969 VA compensation and pension examination.  

As an initial matter, the April 1969 VA examination reported the Veteran was treated for the stomach at LAJES, USAF Hospital in 1968.  That record is not currently in the claims file and should be obtained.  

The Veteran was afforded a February 2012 VA examination with regard to his service connection claim for headaches.  The VA examiner determined that the Veteran's headache condition was not related to service because his service treatment records were silent for complaints of headaches.  Because the VA examiner did not address the Veteran's claim that his headache condition was caused by the November 1968 accident, that opinion is not adequate and a new examination is required.  

The Veteran was also provided a February 2012 VA examination with regard to his nose and sinus claims.  The VA examiner determined that the Veteran's current sinus condition was not a residual of the in-service facial trauma, but did not provide a rationale for his opinion.  In contrast, a May 2009 CT scan and statement provided by the Veteran's private physician, Dr. R.A.C.R., notes that the Veteran has a linear fracture at the left nasal bone and severe nasal septal deviation to the right.  Dr. R.A.C.R. attributes this condition the facial trauma in service, and asserts that it caused his current respiratory problems; however, she does not provide a rationale for her medical opinion.  

The Veteran submitted August 2009 and August 2011 statements from his private physician, Dr. N.A.O.  In the August 2011 letter, Dr. N.A.O. stated that the Veteran's headaches are related to the accident in service, but she does not provide a rationale for her opinion.  In the August 2009 letter, Dr. N.A.O. asserts that facial trauma from the accident in service caused the Veteran's current respiratory, asthma, nasal congestion, headache, throat irritation, and ear problems.  Additionally, Dr. N.A.O. stated that abdominal trauma from the accident caused the Veteran's current gastrointestinal problems, including fecal incontinence.  However, Dr. N.A.O. did not provide a rationale for her medical opinion.  

Thus, there is competent evidence that the Veteran sustained facial and abdominal trauma in service, and that he currently experiences symptoms relating to headaches, fecal incontinence, sinusitis, nasal congestion, rhinitis, and throat irritation, fatigue, a respiratory condition to include asthma, and an ear condition.  The private medical statements relate the conditions to service but do not provide adequate rationales.  In light of the above, the Board finds that a VA examination with medical nexus opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact any appropriate facility, to include the National Personnel Records Center (NPRC) to attempt to locate any available base hospital treatment records for the Veteran's November 1968 treatment for the stomach at LAJES, USAF Hospital.

If a further search for these records is futile, it must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above are obtained, arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his headaches.  The examiner should be requested to: 

a.  Indicate all disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service.  

For purposes of the opinions, the examiner should accept as true the Veteran's reported history of facial and abdominal trauma as a result of an automobile accident in service, despite the absence of any documentation of such accident or symptoms in the service treatment records.  

The examiner should comment on the August 2009 and August 2011 statements of Dr. N.A.O., and the May 2009 statement of Dr. R.A.C.R.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  After any records requested above are obtained arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his fecal incontinence.  The examiner should be requested to: 

a.  Indicate all disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service.  

c. whether it is at least as likely as not (50 percent or more probability) that the Veteran's fecal incontinence is proximately due to the Veteran's service-connected neurotic stomach disorder.  The examiner should comment upon the May 2009 statement of R.A.C.R., M.D.

For purposes of the opinions, the examiner should accept as true the Veteran's reported history of facial and abdominal trauma as a result of an automobile accident in service, despite the absence of any documentation of such accident or symptoms in the service treatment records.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  After any records requested above are obtained arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his sinusitis, nasal congestion, rhinitis, and throat irritation.  The examiner should be requested to: 

a.  Indicate all disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service.  

For purposes of the opinions, the examiner should accept as true the Veteran's reported history of facial and abdominal trauma as a result of an automobile accident in service, despite the absence of any documentation of such accident or symptoms in the service treatment records.  

The examiner should comment on the August 2009 and August 2011 statements of Dr. N.A.O., and the May 2009 CT scan and statement of Dr. R.A.C.R.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his fatigue.  The examiner should be requested to: 

a.  Indicate all disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service.  

For purposes of the opinions, the examiner should accept as true the Veteran's reported history of facial and abdominal trauma as a result of an automobile accident in service, despite the absence of any documentation of such accident or symptoms in the service treatment records.  

The examiner should comment on the August 2009 and August 2011 statements of Dr. N.A.O., and the May 2009 statement of Dr. R.A.C.R.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

5. Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his respiratory condition, to include asthma.  The examiner should be requested to: 

a.  Indicate all disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service.  

For purposes of the opinions, the examiner should accept as true the Veteran's reported history of facial and abdominal trauma as a result of an automobile accident in service, despite the absence of any documentation of such accident or symptoms in the service treatment records.  

The examiner should comment on the August 2009 and August 2011 statements of Dr. N.A.O., and the May 2009 CT scan and statement of Dr. R.A.C.R.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

6. After any records requested above are obtained arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his ear condition.  The examiner should be requested to: 

a.  Indicate all disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service.  

For purposes of the opinions, the examiner should accept as true the Veteran's reported history of facial and abdominal trauma as a result of an automobile accident in service, despite the absence of any documentation of such accident or symptoms in the service treatment records.  

The examiner should comment on the August 2009 and August 2011 statements of Dr. N.A.O., and the May 2009 statement of Dr. R.A.C.R.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

7.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


